UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 99-6616



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TERRY RENEE BOYD,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-93-387-B, CA-97-1180-HNM)


Submitted:   August 24, 1999              Decided:   September 8, 1999


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Renee Boyd, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Renee Boyd seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999)

and the district court’s order denying his combined motions to

alter the judgment under Fed. R. Civ. P. 59(e) and for leave to

amend under Fed. R. Civ. P. 15.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See United

States v. Boyd, Nos. CR-93-387-B; CA-97-1180-HNM (D. Md. Feb. 1 &

Mar. 2, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                             AFFIRMED




     *
       Although the district court’s judgment or order denying
Boyd’s § 2255 motion is marked as “filed” on January 29, 1999, the
district court’s records show that it was entered on the docket
sheet on February 1, 1999.      Similarly, although the district
court’s judgment or order denying Boyd’s combined Rule 59 and Rule
15 motions is marked as “filed” on March 1, 1999, the district
court’s records show that it was entered on the docket sheet on
March 2, 1999. Pursuant to Rules 58 and 79(a) of the Federal Rules
of Civil Procedure, it is the date that the judgment or order was
entered on the docket sheet that we take as the effective date of
the district court’s decision.    See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                  2